                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

LEONARD JORDAN                                                           PLAINTIFF
#95567

V.                             NO. 4:19-CV-00729-BRW

JIM CHEEKS                                                               DEFENDANT

                                     JUDGMENT

     Based on the order entered today, this case is DISMISSED without prejudice.

     IT IS SO ORDERED this 21st day of October, 2019.



                                                Billy Roy Wilson______________
                                                UNITED STATES DISTRICT JUDGE
